Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/22/2021 has been entered. Claims 1 – 7 remain pending. Claims 8 – 10 are newly added. Claims 1 – 10 are under examination. 
The amendment to claim 1 finds support in at least [0031] of the specification.
 Newly added claim 8 finds support in at least [0024]

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Specifically, the currently claimed limitation of “wherein the magnetic metal powder is covered by an insulating film” was not described in such a way that a person of ordinary skill in the art would understand the inventor to be in possession of the invention as now claimed at the time the invention was filed. The only mention of an insulating film in the specification is that an insulating film of aluminum oxide [Specification, 0020] without further description. Therefore, the claimed limitation that the magnetic metal powder is covered by an insulating film, which by broadest reasonable interpretation is any insulating film for magnetic metal powder, presents a broader, more generic invention that was reasonably conveyed to an ordinary skilled artisan (See MPEP 2163.05 I A). “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.” (See MPEP 2163 II A 3(a)(ii))


	
Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (JP2017045926, cited in IDS 11/19/2019, using translation provided with said IDS), as evidenced by SDS of Stearamide.

Regarding claim 1, Ishii teaches a method for producing a dust core (interpreted as “powder core” as claimed) [Title]. Ishii teaches an example including the steps of;
Mixing magnetic material, glass powder, and a lubricant [0032]
Molding the mixed powders to form a molded body [0037]
Annealing the molded body at a temperature of 750°C [0037]
Further, Ishii teaches that stearic acid amide is used as a lubricant [0033], which as evidenced by stearamide (i.e. stearic acid amide) SDS, has a decomposition/vaporization temperature of approximately 250°C [See page 4], therefore, the stearic acid amide (i.e. lubricant) of Ishii would be removed/vaporized/decomposed prior to the annealing temperature being reached at 750°C, meeting the claimed limitation of “removing the lubricant from the molded body” and “removing is performed prior to the annealing”.

Regarding claims 2 – 4, Ishii as evidenced by SDS teaches the invention as applied above in claim 1. Ishii teaches that the stearic acid amide is used as a lubricant and as evidenced, has a decomposition/vaporization temperature of approximately 250°C [0033 of Ishii, See page 4 of 
Ishii teaches that the borosilicate glass is used and that it has a softening point of 505°C [0032]. Although Ishii states that 505°C is the “softening point” not the melting point, the instant invention refers to 500°C as the “melting point” of borosilicate based glass [See 0024 of the specification]. Therefore, the temperature of 505°C is interpreted to meet the broadest reasonable interpretation of “melting point” as claimed in claim 5, and Ishii teaches that the annealing takes place at 750°C [0037], which is above said “melting point” (meeting the claimed limitation of claim 5). The annealing takes place above 600°C (meeting the claimed limitation of claim 6) and in a nitrogen atmosphere (meeting the claimed limitation of claim 7). 

Regarding claim 8, Ishii as evidenced by SDS teaches the invention as applied above in claim 1. Ishii teaches that the borosilicate glass is used and that it has a softening point of 505°C [0032]. Although Ishii states that 505°C is the “softening point” not the melting point, the instant invention refers to 500°C as the “melting point” of borosilicate based glass [See 0024 of the specification]. Therefore, the temperature of 505°C is interpreted to meet the broadest reasonable interpretation of “melting point” of the glass as claimed in claim 8. Ishii also teaches that the stearic acid amide is used as a lubricant and as evidenced, has a decomposition/vaporization temperature of approximately 250°C [0033 of Ishii, See page 4 of Stearamide SDS]. Therefore, the lubricant would be removed (at approximately 250°C) during the heating to the annealing temperature (i.e. while heating up to 750°C) 

Regarding claim 9, Ishii as evidenced by SDS teaches the invention as applied above in claim 1. Ishii further teaches the magnetic metal powder has an insulating film of aluminum oxide (Al2O3) [0032]. The melting point of aluminum oxide is 2,072°C which is greater than the borosilicate glass (with a melting temperature of 505°C), meeting the claimed limitation that the insulating film has a melting point higher than the melting point of the glass. 

Regarding claim 10, Ishii as evidenced by SDS teaches the invention as applied above in claim 9. Ishii teaches the magnetic metal powder has an insulating film of aluminum oxide (Al2O3) and uses borosilicate glass [0032]. The melting point of aluminum oxide is 2,072°C and the melting point of borosilicate glass is 505°C. The annealing takes place at 750°C, which falls between the melting point of the aluminum oxide (i.e. below) and the melting point of borosilicate glass (i.e. above), meeting the claimed limitation of claim 10. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argues that the Ishii requires the lubricant to be removed during the annealing while the claimed invention requires the removing to take place prior to the annealing. This is respectfully not found persuasive. The lubricant used in Ishii is stearic acid amide, which has a vaporization/decomposition temperature of approximately 250°C. The annealing of Ishii takes places at a temperature of 750°C. Therefore, the stearic acid amide would vaporize/decompose prior to the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738